

Exhibit 10.28
 
Borders Group, Inc.
2004 Long-Term Incentive Plan


Restricted Share Unit Grant Agreement


This Restricted Share Unit Grant Agreement (the “Agreement”), dated as of March
24, 2006 (the “Grant Date”), is made by and between Borders Group, Inc. (the
“Company”) and Name (First Last) (the “Participant”).
 
RECITALS
 
The Borders Group, Inc. 2004 Long-Term Incentive Plan (the “Plan”) provides for
the grant of restricted share units (the “RSUs”) that equate to shares of the
Company’s common stock (the “Common Stock”). Pursuant to the terms of the Plan,
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
has decided to grant you RSUs. Capitalized terms that are not otherwise defined
in this Agreement shall have the same meaning as when used in the Plan.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.  Grant of RSUs. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to you # RSUs.
 
2.  Vesting; Time and Form of Distribution.
 
(a)  Your RSUs will vest on March 24, 2009 if the Company satisfies one of the
cumulative GAAP Earnings Per Share (“EPS”) goals established by the Committee
for the period of fiscal year 2006 through fiscal year 2008 and your employment
with the Company does not terminate prior to March 24, 2009. The Committee shall
determine at the end of the three-year measurement period whether or not any of
the EPS goals have been achieved subject to such adjustments as the Committee
shall determine to be appropriate. If your employment with the Company or any
Subsidiary terminates for any reason other than Retirement, death or Disability
prior to March 24, 2009, the RSUs will be immediately forfeited and cancelled.
If the Company does not achieve any of the EPS goals by the end of the
measurement period, the RSUs will be immediately forfeited and cancelled. Unless
the Committee determines otherwise, if your employment with the Company or any
Subsidiary terminates before your RSUs are fully vested because of your
Retirement, death or Disability, the vesting of such RSUs will remain subject to
the applicable provisions of the Plan.
 
(b)  Subject to withholding under Section 4, you will receive a distribution of
Common Stock or cash, as is determined in the sole discretion of the Committee,
with respect to your RSUs as and when your RSUs become vested in accordance with
subsection (a) above, as soon as reasonably practicable following the vesting
date, but in no event later than March 15, 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Change of Control. The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) will apply to your RSUs, and, in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan.
 
4.  Withholding. Unless the Committee provides otherwise, the number of shares
of Common Stock and or cash distributed to you with respect to your RSUs will be
reduced by a number of shares of Common Stock and or cash sufficient to satisfy
the amount of any withholding tax associated with the distribution. The Company
shall have the right to require you or your Designated Beneficiary to remit to
the Company an amount sufficient to satisfy foreign, federal, state and local
withholding requirements.
 
5.  Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
will be interpreted in accordance with the Plan. The Committee has the authority
to interpret and construe this Agreement pursuant to the terms of the Plan, and
its decisions are conclusive as to any questions arising hereunder. This RSU
grant and this Agreement are subject to the terms and conditions of the Plan
and, in the event of any conflict, the terms of the Plan shall control.
 
6.  No Employment or Other Rights. The grant of RSUs does not confer upon you
any right to be employed by the Company or any Subsidiary and will not interfere
in any way with the right of the Company or any Subsidiary to terminate your
employment at any time. The right of the Company or any Subsidiary to terminate
your employment at will at any time for any reason is specifically reserved. You
will not have any interest in any fund or specific assets of the Company by
reason of this grant.
 
7.  No Shareholder Rights. Neither you, nor any person entitled to receive
distribution in the event of your death, will have any of the rights and
privileges of a Company shareholder with respect to shares of Common Stock,
until shares of Common Stock have been issued.
 
8.  Nontransferability. Except for tax withholding, your rights and interests
under this Agreement may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of except, in the event of your death, by will
or by the laws of descent and distribution.
 
9.  Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Michigan, without giving effect to the conflicts of laws provisions
thereof.
 
10.  Notice. Any notice to the Company or the Committee provided for in this
Agreement shall be addressed to Borders Group, Inc. in care of The Secretary,
Borders Group, Inc., 100 Phoenix Dr., Ann Arbor, MI 48108, and any notice to you
will be addressed to you at the current address shown on the books and records
of the Company or its Subsidiaries. Any notice shall be sent by registered or
certified mail.
 
11.  Discretionary Nature of Plan. The Plan is discretionary in nature, and the
Company may suspend, modify, amend or terminate the Plan in its sole discretion
at any time, subject to the terms of the Plan. This RSU grant under the Plan is
a one-time benefit and does not create any
 
 
 

--------------------------------------------------------------------------------

 
 
contractual or other right to receive additional RSUs or other benefits in lieu
of RSUs in the future. Future grants, if any, will be at the sole discretion of
the Committee, including, but not limited to, the timing of any grant, the
number of RSUs granted, and the vesting provisions.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Participant has hereunto set his hand
effective as of the Grant Date.


BORDERS GROUP, INC.


 
 
By: /s/ DANIEL T. SMITH    
Its: Sr. Vice President, Human Resources
As of: March 17, 2005
 
I hereby accept the RSUs granted pursuant to this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all the decisions and determinations of the Committee will be final and binding.


___________________________            ___________________________
Participant                             Date

